Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Peinetti et al. (US 2008/0245316).
For claim 1, Peinetti et al. teach a method for imparting behavioral modifications on a household pet, the method comprising the steps of:
placing together in a room a plurality of living space articles such that the room is defined as a faux living space, said living space articles including furniture, the room being closable such that a pet positioned within the room cannot exit the room (the step is inherent and/or implicit within the teaching of Peinetti et al.);
bringing a household pet into said room, the household pet being allowed to wonder within the room (the step is inherent and/or implicit within the teaching of Peinetti et al.);
monitoring activity of the household pet within the room (see Figure 7b for example); and
applying corrective teaching to the household pet when the household pet engages in impermissible behavior (see Figure 7b for example).
	For claim 2, Peinetti et al. teach wherein the step of placing living space articles in the room includes said furniture comprising at least one a chair and one of a sofa configured for seating a person (see Figure 1).
	


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peinetti et al. (US 2008/0245316).
For claim 3, as described above, Peinetti et al. teach disclose most of the claimed invention except for the use of a specific material such as fabric for the chair and the sofa.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the chair and the sofa of Peinetti et al. so as to include the use of fabric, since using another type of material is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of material used in Peinetti et al..  
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peinetti et al. (US 2008/0245316) in view of Boelke et al. (US 2008/0236511).
For claim 4, as described above, Peinetti et al. teach disclose most of the claimed invention except for: 1) at least one table having a height being less than 24.0 inches and 2) at least one rug positioned on a floor of the room.
Regarding 1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peinetti et al. so as to include at least one table having a height being less than 24.0 inches, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding 2), Boelke et al. teach that it is old and well known in the art to provide a rug (rug under table 46) in a household pet environment.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peinetti et al. so as to include the use of a rug, in a similar manner as taught in Boelke et al., for aesthetic reason.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peinetti et al. (US 2008/0245316) in view of Kaplan et al. (US 9743643).
For claim 5, as described above, Peinetti et al. further teach the steps of placing a sectional wall in the room to divide the room into a primary space and a secondary space, said living space articles being placed in said primary space, said sectional wall having an opening (where door is located between rooms) therein to allow movement between said primary and secondary spaces (see Figure 1).  However, Peinetti et al. lack placing sleeping articles in said secondary space and said sleeping articles including a bed.
Kaplan et al. teach that it is old and well known in the art to provide  sleeping articles such as a bed (110) in a household pet environment.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peinetti et al. so as to include the use of a bed, in a similar manner as taught in Kaplan et al., so as to provide a place for the pet to rest.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peinetti et al. (US 2008/0245316) in view of Boelke et al. (US 2008/0236511) and Kaplan et al. (US 9743643).
For claim 6, as described above, Peinetti et al. teach disclose most of the claimed invention except for: 1) at least one table having a height being less than 24.0 inches; 2) at least one rug positioned on a floor of the room; and 3) placing sleeping articles in said secondary space and said sleeping articles including a bed.
Regarding 1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peinetti et al. so as to include at least one table having a height being less than 24.0 inches, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding 2), Boelke et al. teach that it is old and well known in the art to provide a rug (rug under table 46) in a household pet environment.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peinetti et al. so as to include the use of a rug, in a similar manner as taught in Boelke et al., for aesthetic reason.
Regarding 3), Kaplan et al. teach that it is old and well known in the art to provide sleeping articles such as a bed (110) in a household pet environment.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peinetti et al. so as to include the use of a bed, in a similar manner as taught in Kaplan et al., so as to provide a place for the pet to rest.
Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive.  In response to applicant's argument that the reference Peinetti does not teach a faux living space for the purpose of training, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, it is noted that paragraph [0012] of Peinetti teaches the training of animals.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644